IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA
Plaintiff, : Case No. 3:18-CR-75
vs. : Judge Walter H. Rice
TRAVIS EDWARD WALKER, : ORDER
Defendant.

Upon Motion of the Defendant and for good cause shown, the court hereby grants
counsel’s request to authorize entry to the Montgomery County Jail for David H. Roush, Psy.D.

to evaluate Mr. Walker on January 10, 2020.

YT
Le? .Rprxv CTR ces.
DATE WALTER H. RICE
UNITED STATES DISTRICT JUDGE
